Order filed October 30, 2015




                                        In The


        Eleventh Court of Appeals
                                      __________

                                 No. 11-13-00298-CR
                                      __________

                      DUANE ERIC WEST, Appellant
                                          V.
                     THE STATE OF TEXAS, Appellee


                     On Appeal from the 39th District Court
                                 Haskell County, Texas
                               Trial Court Cause No. 6709


                                      ORDER
      The court has determined that State’s Exhibit No. 17 constitutes evidence
depicting sexual conduct by a child or minor as defined by TEX. CODE CRIM.
PROC. ANN. art. 38.45 (West Supp. 2014) and the statutes set out therein. Pursuant
to TEX. R. APP. P. 9.10(f), this court orders that State’s Exhibit No. 17 is to be
segregated from the remainder of the documents filed in this appeal and sealed for
all purposes. State’s Exhibit No. 17 shall not be publically available on the Internet
and it shall not be available to anyone in either paper form or electronic form. This
order sealing State’s Exhibit No. 17 will be filed along with the sealed document.
The sealed document shall not be available in any form without an order from this
court.


                                                    PER CURIAM


October 30, 2015
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.




                                          2